On March 31, 1992, the Defendant was sentenced to Count I, ten (10) years for Arson. This sentence is to run consecutively with the sentence imposed on the Defendant in Cause No. CDC-91-179. The Defendant was also sentenced to Count II, ten (10) years for Attempt (Escape). This sentence is to run consecutively with the sentence imposed on Count I and the sentence imposed in Cause No. CDC-91-179. It is further ordered that the $1,125.72 confiscated from the Defendant be transferred to the Cascade County Sheriff’s budget as restitution for damages to the Cascade County Jail sustained in the arson attempt. The Defendant is also ordered to pay the mandatory $20 surcharge.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *69reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 23rd day of July, 1993.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. Robert Boyd, Judges